Exhibit 99.2 The following unaudited pro forma financial statements of China America Holdings, Inc., (“CAAH”) are based on, and should be read in conjunction with: 1. CAAH’s audited financial statements for the fiscal year ended September 30, 2011, its unaudited financial statements for the quarters ended December 31, 2010 and 2009 and March 31, 2011 and the related notes thereto, which are incorporated by reference into this Current Report on Form 8-K; 2. The audited financial statements of Zhucheng Ziyang Ceramic Co., Ltd, (“Ziyang”) for the years ended December 31, 2010 and 2009, the unaudited financial statements of Ziyang, for the three months ended March 31, 2011 and the "Management's Discussion and Analysis of Financial Condition and Results of Operations" for such periods, all of which appear elsewhere in this report. The pro forma financial statements give effect to the reverse acquisition and recapitalization of CAAH and the consolidation of Ziyang as a wholly owned subsidiary, as well as the additional shares of common stock and convertible notes payable issued in conjunction with the reverse acquisition and recapitalization, as if the transaction had taken place on the date or at the beginning of the periods presented. The convertible notes payable were accounted for as equity in accordance with ASC 505 as they provide for automatic conversion into our common shares upon completion of the 400 to 1 reverse share split. In addition, CAAH completed the sale of its only operational subsidiary, Aohong Chemical Co., Ltd, on June 10, 2011, rendering CAAH a shell company in accordance with SEC regulation AB. To provide more meaningful information reflecting the financial positions and results of operations of the shell company, the pro forma financial statements give effect to the sale of the discontinued operations, as if the transaction had taken place on the date or at the beginning of the periods presented. In June 2011, shareholders of Ziyang formed China Ziyang Technology (“CZT”) under the laws of Hong Kong. On June 29, 2011, CZT acquired 100% of the equity interest in Ziyang from its shareholders for RMB 50 million ($7,725,439). On a consolidated basis, CZT’s financials were eliminated due to common ownership with Ziyang. The unaudited pro forma financial statements of CAAH are for informational purposes only, are not indications of future performance, and should not be considered indicative of actual results that would have been achieved had the recapitalization transactions actually been consummated on the date or at the beginning of the periods presented. - 1 - CHINA AMERICA HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED PROFORMA CONSOLIDATED BALANCE SHEET March 31, 2011 China America Holdings Historical Sale of CAAH Discontinued Operations Ziyang Ceramic Historical Pro Forma Adjustments Pro Forma Consolidated ASSETS CURRENT ASSETS: Cash $ $ $ Notes receivable $ (c ) Accounts receivable Inventories, net Loan receivable Prepaid expenses and other assets Assets of discontinued operations ) - Total current assets ) Restricted cash Property and equipment, net Intangible assets, net Other long term assets Total assets $ $ ) $ $ - $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Loans payable - short term $ $ Notes payable $ $ ) (c ) Notes payable-related party $ (e) Accounts payable and accrued expenses Other payables Advance from customers Dividend payable Taxes payable Due to related parties Derivative Liability Liabilities of discontinued operations ) - Total current liabilities ) Loans payable - long term Total Liabilities ) SHAREHOLDERS' EQUITY: China America Holdings, Inc. shareholders' equity Common stock $ (a) Additional paid-in capital ) (b) Statutory reserves ) (d) (Accumulated deficit ) Retained earnings ) (d) (f) Accumulated other comprehensive income ) (d) Total China America Holdings, Inc. shareholders' equity ) ) Noncontrolling interest ) (d) - Total shareholders' equity ) ) Total liabilities and equity $ $ ) $ $ - $ - 2 - (a) Denoted 236,013,800 shares of CAAH common stock issued to the former shareholders of Ziyang Ceramic at par value of $0.001. (b) Denoted: 1) 236,013,800 shares of CAAH common stock issued to Best Alliance Worldwide Investments, Limited ("BAW"), valued at $0.018 per share based on the closing price at the acquisition date of June 30, 2011. The resulting amount of $4,248,248 was debited to additional paid in capital as a recapitalization, with corresponding credits to common stock of $236,014 and to additional paid in capital of $4,012,235. 2) Promissory notes issued to BAW convertible to 7,369,966 shares of CAAH common stock after giving effect to a 400 to 1 reverse stock split issued to BAW, deemed as equity in accordance with ASC 505 as the terms provides for automatic conversion upon completion of the 400 to 1 reverse split. The promissory notes bear the nominal amounts of $14,739,932, which were debited to additional paid in capital with corresponding credits to additional paid in capital; 3) Promissory note issued to China Direct convertible to 1,538,223 shares of CAAH common stock after giving effect to a 400 to 1 reverse stock split, deemed as equity in accordance with ASC 505 as the terms provides for automatic conversion upon completion of the 400 to 1 reverse split. The promissory note is valued at $0.018 per share based on the closing price at the acquisition date of June 30, 2011. The resulting amount of $11,075, 206 was debited to additional paid in capital with a corresponding credit to additional paid in capital; and 4) $500,000 as portion of the consulting fee to be paid to consultants. (c ) The sale price of the discontinued operations was $3,508,340, settled through forgiveness of a note payable CAAH owed the purchaser of $1,780,000 and receipt of a note receivable of $1,728,340 the purchaser tendered to CAAH. (d) Denoted the elimination of equity items associated with the subsidiary sold and related loss from disposition of the subsidiary. (e) Denoted the $500,000 cash portion of the consulting fee to be paid to consultants for services provided to CAAH in conjunction with the recapitalization transaction. (f) Denoted elimination of the sum of accumulated deficit of CAAH’s historical retained earnings ($20,884,101) net of the effects to retained earnings upon the ale of CAAH’s Discontinued Operations ($765,415). - 3 - CHINA AMERICA HOLDNGS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2010 China America Holdings Historical Sale of CAAH Discontinued Operations Ziyang Ceramic Historical Pro Forma Adjustments Pro Forma Consolidated Net revenues $ $ Cost of sales Gross profit Operating expenses: Selling expenses Consulting expense-related party $ General and administrative Total operating expenses - Income (loss) from continuing operations ) - Other income (expenses): Interest expense ) ) Interest expense-related party ) ) Other income (expenses) Gain on change in fair value of derivative liability Total other income (expenses) ) - ) Net income (loss) from continuing operations before income taxes ) - Discontinued operations: Income from discontinued operations $ ) (a) - Loss on disposal of discontinued operations ) (a) - Total (loss) income from discontinued operations ) - (Loss) income before income taxes ) Income taxes ) (a) ) ) Net (loss) income ) - Income attributable to noncontrolling interest ) (a) - Net (loss) income attributable to China America Holdings, Inc. $ ) $ $ $ - $ Basic and diluted income (loss) per common share Income (loss) from continuing operation $ ) $ $ Income (loss) from discontinued operations $ Weighted common shares outstanding- basic and diluted (b) (a) Denoted the elimination of results of operations derived from discontinued operations. (b) Denoted the shares of China America Holdings, Inc common stock issued in conjunction with the reverse acquisition and recapitalization of China Ziyang Technology on the June 30, 2011 closing date. - 4 - CHINA AMERICA HOLDNGS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2011 China America Holdings Historical Sale of CAAH Discontinued Operations Ziyang Ceramic Historical Pro Forma Adjustments Pro Forma Consolidated Net revenues $ $ Cost of sales Gross profit Operating expenses: Selling expenses Consulting expense-related party $ General and administrative - Total operating expenses - Income (loss) from continuing operations ) - Other income (expenses): Interest expense ) ) Interest expense-related party ) ) Other income (expenses) - ) ) Gain on change in fair value of derivative liability Total other income (expenses) ) - ) Net income (loss) from continuing operations before income taxes ) - Discontinued operations: Income from discontinued operations $ ) (a) - Loss on disposal of discontinued operations ) (a) - Total income from discontinued operations ) - Income before income taxes ) Income taxes ) ) Net income ) - Income attributable to noncontrolling interest ) (a) - Net (loss) income attributable to China America Holdings, Inc. $ ) $ - $ $ - $ Basic and diluted income (loss) per common share Income (loss) from continuing operation $ ) $ $ Income (loss) from discontinued operations $ Weighted common shares outstanding- basic and diluted (b) (a) Denoted the elimination of results of operations derived from discontinued operations. (b) Denoted the shares of China America Holdings, Inc common stock issued in conjunction with the reverse acquisition and recapitalization of China Ziyang Technology on the June 30, 2011 closing date. - 5 -
